Case 1:19-bk-10189   Doc 70   Filed 07/29/19 Entered 07/29/19 14:38:55   Desc Main
                              Document     Page 1 of 4
Case 1:19-bk-10189   Doc 70   Filed 07/29/19 Entered 07/29/19 14:38:55   Desc Main
                              Document     Page 2 of 4
Case 1:19-bk-10189   Doc 70   Filed 07/29/19 Entered 07/29/19 14:38:55   Desc Main
                              Document     Page 3 of 4
Case 1:19-bk-10189   Doc 70   Filed 07/29/19 Entered 07/29/19 14:38:55   Desc Main
                              Document     Page 4 of 4
